DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 04/28/2022

	Claim(s) 1-14, 18-21, 23, and 24 are pending.
Claim(s) 1-3, 5, 7-14, 19-21, and 23 have been amended.
Claim(s) 15-17 and 22 have been canceled.
Claim(s) 24 has been added.



	

Response to Arguments
Received 04/28/2022



Regarding independent claims 1, 7, and 13:

Applicant’s arguments (Remarks, Page 11: ¶ 2-3), filed 04/28/2022, with respect to the rejection(s) of claim(s) 1, 7, and 13 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Brindle (US Patent No. 5,385,474) teaches simulating medical management for a patient with a virtual simulator using a medical simulator engine comprising: generate a script for a medical condition of the patient based on an input from a user regarding the medical condition of the patient, wherein the medical condition is associated with a medical subject category; and generate a computer model configured to simulate the medical condition of the patient, wherein the computer model is generated based on the script and comprises a plurality of decision-based pathways comprising a series of nodes. However, Brindle fails to disclose causing a progression along the series of nodes of a decision-based pathway based on the unguided input applied to the computer model and the medical condition of the patient such that a speed of the progression along the series of nodes of the decision-based pathway depends on the medical condition, the computer model, and the unguided input; and when the unguided input causes a deviation from the pre-determined accepted medical management plan, initiating a progression of at least one catastrophic sequence of the computer model for the patient while allowing the user to continue to provide the unguided input to progress along the series of nodes of the decision-based pathway, wherein, when the unguided input is in accordance with the pre-determined accepted medical management plan, the speed of the progression along the series of nodes of the decision-based pathway is at a different rate than when the unguided input causes the deviation from the pre-determined accepted medical management plan, and wherein the different rate is based on a degree of the deviation from the pre-determined accepted medical management plan. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.


Regarding dependent claim(s) 2-6, 8-12, 14, 18-21, and 23:

Applicant’s arguments (Remarks, Page 11: ¶ 3), filed 04/28/2022, with respect to the rejection(s) of claim(s) 2-6, 8-12, 14, 18-21, and 23 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 7, and 13 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 



EXAMINER’S AMENDMENT


Claims 1-14, 18-21, 23, and 24 are allowed.
			

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Nataliya Dvorson on July 29, 2022.

Amended claims 1, 7, and 13 are as follows:

1. (Currently Amended) A computer-implemented method of simulating medical management for a patient with a virtual simulator using a medical simulator engine comprising:
generate a pre-determined accepted medical management plan for a medical condition of the patient based on an input from a user regarding the medical condition of the patient, wherein the medical condition is associated with a medical subject category;
generate a computer model configured to simulate the medical condition of the patient, wherein the computer model is generated based on the pre-determined accepted medical management plan and comprises a plurality of decision-based pathways comprising a series of nodes, wherein at least two of the plurality of decision-based pathways includes different medical subject categories and are given priority based on a risk of the patient;
receiving an unguided input from the user of a client device;
causing a progression along the series of nodes of a decision-based pathway based on the unguided input applied to the computer model and the medical condition of the patient such that a speed of the progression along the series of nodes of the decision-based pathway depends on the medical condition, the computer model, and the unguided input; and
when the unguided input causes a deviation from the pre-determined accepted medical management plan, initiating a progression of at least one catastrophic sequence of the computer model for the patient while allowing the user to continue to provide the unguided input to progress along the series of nodes of the decision-based pathway, wherein, when the unguided input is in accordance with the pre-determined accepted medical management plan, the speed of the progression along the series of nodes of the decision-based pathway is at a different rate than when the unguided input causes the deviation from the pre-determined accepted medical management plan, and wherein the different rate is based on a degree of the deviation from the pre-determined accepted medical management plan.

7. (Currently Amended) A computer-based system for simulating medical management of a patient comprising a virtual simulator with a medical engine and at least one processor configured to:
generate a pre-determined accepted medical management plan for a medical condition of the patient based on an input from a user regarding the medical condition of the patient, wherein the medical condition is associated with a medical subject category;
generate a computer model configured to simulate the medical condition of the patient, wherein the computer model is generated based on the pre-determined accepted medical management plan and comprises a plurality of decision-based pathways comprising a series of nodes, wherein at least two of the plurality of decision-based pathways includes different medical subject categories and are given priority based on a risk of the patient;
receive an unguided input from the user of a client device, cause a progression along the series of nodes of a decision-based pathway based on the unguided input applied to the computer model and the medical condition of the patient such that a speed of the progression along the series of nodes of the decision-based pathway depends on the medical condition, the computer model, and the unguided input; and
when the unguided input causes a deviation from the pre-determined accepted medical management plan, initiate a progression of at least one catastrophic or complicated sequence of the computer model for the patient while allowing the user to continue to provide the unguided input to progress along the series of nodes of the decision-based pathway, wherein, when the unguided input is in accordance with the pre-determined accepted medical management plan, the speed of the progression along the series of nodes of the decision-based pathway is at a different rate than when the unguided input causes the deviation from the pre-determined accepted medical management plan, and wherein the different rate is based on a degree of the deviation from the pre-determined accepted medical management plan.

13. (Currently Amended) A computer program product for simulating medical management for a patient with a virtual simulator using a medical simulator engine, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions, executable by a computer, to cause the computer to:
generate a pre-determined accepted medical management plan for a medical condition of the patient based on an input from a user regarding the medical condition of the patient, wherein the medical condition is associated with a medical subject category;
generate a computer model configured to simulate the medical condition of the patient, wherein the computer model is generated based on the pre-determined accepted medical management plan and comprises a plurality of decision-based pathways comprising a series of nodes, wherein at least two of the plurality of decision-based pathways includes different medical subject categories and are given priority based on a risk of the patient;
receive unguided input from the user of a client device, cause a progression along the series of nodes of a decision-based pathway based on the unguided input applied to the computer model and the medical condition of the patient such that a speed of the progression along the series of nodes of the decision-based pathway depends on the medical condition, the computer model, and the unguided input; and
when the unguided input causes a deviation from the pre-determined accepted medical management plan, initiate a progression at least one catastrophic sequence of the computer model for the patient while allowing the user to continue to provide the unguided input to progress along the series of nodes of the decision-based pathway, wherein, when the unguided input is in accordance with the pre-determined accepted medical management plan, the speed of the progression along the series of nodes of the decision-based pathway is at a different rate than when the unguided input causes the deviation from the pre-determined accepted medical management plan, and wherein the different rate is based on a degree of the deviation from the pre-determined accepted medical management plan.




AMENDMENTS TO THE CLAIMS:




Allowable Subject Matter

Claims 1-14, 18-21, 23, and 24 are allowed.


The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Independent claims 1, 7, and 13 are distinguished from the closest know prior art alone or reasonable combination, in consideration of the claim as a whole, particularly the limitations:

simulating medical management of a patient comprising a virtual simulator with a medical simulator engine and at least one processor configured to:
generate a pre-determined accepted medical management plan for a medical condition of the patient based on an input from a user regarding the medical condition of the patient, wherein the medical condition is associated with a medical subject category;
generate a computer model configured to simulate the medical condition of the patient, wherein the computer model is generated based on the pre-determined accepted medical management plan and comprises a plurality of decision-based pathways comprising a series of nodes, wherein at least two of the plurality of decision-based pathways includes different medical subject categories and are given priority based on a risk of the patient;
receive an unguided input from the user of a client device, cause a progression along the series of nodes of a decision-based pathway based on the unguided input applied to the computer model and the medical condition of the patient such that a speed of the progression along the series of nodes of the decision-based pathway depends on the medical condition, the computer model, and the unguided input; and
when the unguided input causes a deviation from the pre-determined accepted medical management plan, initiate a progression of at least one catastrophic or complicated sequence of the computer model for the patient while allowing the user to continue to provide the unguided input to progress along the series of nodes of the decision-based pathway, wherein, when the unguided input is in accordance with the pre-determined accepted medical management plan, the speed of the progression along the series of nodes of the decision-based pathway is at a different rate than when the unguided input causes the deviation from the pre-determined accepted medical management plan, and wherein the different rate is based on a degree of the deviation from the pre-determined accepted medical management plan.

Wherein:

Claim 1, claim 7, and claim 13 are similar however are not identical, although the subject matter of claim 7 is addressed below in view of the prior art, the same is similarly apply to the subject matter of claim 1 and claim 13.


Erpenbach et al. (US PGPUB No.  20200035359 A1) teaches simulating medical management of a patient comprising a virtual simulator with a medical simulator engine and at least one processor configured to: generate a pre-determined accepted medical management plan for a medical condition of the patient based on an input from a user regarding the medical condition of the patient, wherein the medical condition is associated with a medical subject category; generate a computer model configured to simulate the medical condition of the patient, wherein the computer model is generated based on the pre-determined accepted medical management plan and comprises a plurality of decision-based pathways comprising a series of nodes, wherein at least two of the plurality of decision-based pathways includes different medical subject categories and are given rank based on intended results; receive an unguided input from the user of a client device. However, Erpenbach et al. fails to disclose to: cause a progression along the series of nodes of a decision-based pathway based on the unguided input applied to the computer model and the medical condition of the patient such that a speed of the progression along the series of nodes of the decision-based pathway depends on the medical condition, the computer model, and the unguided input; wherein the computer model is generated based on the pre-determined accepted medical management plan and comprises a plurality of decision-based pathways comprising a series of nodes, wherein at least two of the plurality of decision-based pathways includes different medical subject categories and are given priority based on a risk of the patient; receive an unguided input from the user of a client device, cause a progression along the series of nodes of a decision-based pathway based on the unguided input applied to the computer model and the medical condition of the patient such that a speed of the progression along the series of nodes of the decision-based pathway depends on the medical condition, the computer model, and the unguided input; and when the unguided input causes a deviation from the pre-determined accepted medical management plan, initiate a progression of at least one catastrophic or complicated sequence of the computer model for the patient while allowing the user to continue to provide the unguided input to progress along the series of nodes of the decision-based pathway, wherein, when the unguided input is in accordance with the pre-determined accepted medical management plan, the speed of the progression along the series of nodes of the decision-based pathway is at a different rate than when the unguided input causes the deviation from the pre-determined accepted medical management plan, and wherein the different rate is based on a degree of the deviation from the pre-determined accepted medical management plan.
Mealer (US PGPUB No.  20190180637 A1) teaches simulating medical management of a patient comprising a virtual simulator with a medical simulator engine and at least one processor configured to: generate a pre-determined accepted scenario for a medical condition of the patient based on an input from a user regarding the medical condition of the patient, wherein the medical condition is associated with a medical subject category; and generate a computer model configured to simulate the medical condition of the patient, wherein the computer model is generated based on the pre-determined accepted scenario. However, Mealer fails to disclose wherein the computer model is generated based on the pre-determined accepted medical management plan and comprises a plurality of decision-based pathways comprising a series of nodes, wherein at least two of the plurality of decision-based pathways includes different medical subject categories and are given priority based on a risk of the patient; receive an unguided input from the user of a client device, cause a progression along the series of nodes of a decision-based pathway based on the unguided input applied to the computer model and the medical condition of the patient such that a speed of the progression along the series of nodes of the decision-based pathway depends on the medical condition, the computer model, and the unguided input; and when the unguided input causes a deviation from the pre-determined accepted medical management plan, initiate a progression of at least one catastrophic or complicated sequence of the computer model for the patient while allowing the user to continue to provide the unguided input to progress along the series of nodes of the decision-based pathway, wherein, when the unguided input is in accordance with the pre-determined accepted medical management plan, the speed of the progression along the series of nodes of the decision-based pathway is at a different rate than when the unguided input causes the deviation from the pre-determined accepted medical management plan, and wherein the different rate is based on a degree of the deviation from the pre-determined accepted medical management plan.
Eggert et al. (US PGPUB No. 20190057620 A1) teaches simulating medical management of a patient comprising a virtual simulator with a medical simulator engine and at least one processor configured to: generate a pre-determined medical management plan for a medical condition of the patient; and generate a computer model configured to simulate the medical condition of the patient, wherein the computer model is generated based on the pre-determined medical management plan. However, Eggert et al. fails to disclose to: generate a computer model configured to simulate the medical condition of the patient, wherein the computer model is generated based on the pre-determined accepted medical management plan and comprises a plurality of decision-based pathways comprising a series of nodes, wherein at least two of the plurality of decision-based pathways includes different medical subject categories and are given priority based on a risk of the patient; receive an unguided input from the user of a client device, cause a progression along the series of nodes of a decision-based pathway based on the unguided input applied to the computer model and the medical condition of the patient such that a speed of the progression along the series of nodes of the decision-based pathway depends on the medical condition, the computer model, and the unguided input; and when the unguided input causes a deviation from the pre-determined accepted medical management plan, initiate a progression of at least one catastrophic or complicated sequence of the computer model for the patient while allowing the user to continue to provide the unguided input to progress along the series of nodes of the decision-based pathway, wherein, when the unguided input is in accordance with the pre-determined accepted medical management plan, the speed of the progression along the series of nodes of the decision-based pathway is at a different rate than when the unguided input causes the deviation from the pre-determined accepted medical management plan, and wherein the different rate is based on a degree of the deviation from the pre-determined accepted medical management plan.
Hendricks et al. (US PUGPUB No.  20200020171 A1) teaches simulating medical management of a patient comprising a virtual simulator with a medical simulator engine and at least one processor configured to: generate a pre-determined scenario for a medical condition of the patient based on an input from a user regarding the medical condition of the patient, wherein the medical condition is associated with a medical subject category; generate a computer model configured to simulate the medical condition of the patient, wherein the computer model is generated based on the pre-determined scenario and comprises a plurality of decision-based stages; and receive an unguided input from the user of a client device. However, Hendricks et al. fails to disclose wherein at least two of the plurality of decision-based pathways includes different medical subject categories and are given priority based on a risk of the patient; cause a progression along the series of nodes of a decision-based pathway based on the unguided input applied to the computer model and the medical condition of the patient such that a speed of the progression along the series of nodes of the decision-based pathway depends on the medical condition, the computer model, and the unguided input; and when the unguided input causes a deviation from the pre-determined accepted medical management plan, initiate a progression of at least one catastrophic or complicated sequence of the computer model for the patient while allowing the user to continue to provide the unguided input to progress along the series of nodes of the decision-based pathway, wherein, when the unguided input is in accordance with the pre-determined accepted medical management plan, the speed of the progression along the series of nodes of the decision-based pathway is at a different rate than when the unguided input causes the deviation from the pre-determined accepted medical management plan, and wherein the different rate is based on a degree of the deviation from the pre-determined accepted medical management plan.
Nesichi et al. (US PGPUB No. 20180098813 A1) teaches simulating medical management of a patient comprising a virtual simulator with a medical simulator engine and at least one processor; wherein the medical condition is associated with a medical subject category; generate a computer model configured to simulate the medical condition of the patient. However, Nesichi et al. fails to disclose wherein at least two of the plurality of decision-based pathways includes different medical subject categories and are given priority based on a risk of the patient; receive an unguided input from the user of a client device, cause a progression along the series of nodes of a decision-based pathway based on the unguided input applied to the computer model and the medical condition of the patient such that a speed of the progression along the series of nodes of the decision-based pathway depends on the medical condition, the computer model, and the unguided input; and when the unguided input causes a deviation from the pre-determined accepted medical management plan, initiate a progression of at least one catastrophic or complicated sequence of the computer model for the patient while allowing the user to continue to provide the unguided input to progress along the series of nodes of the decision-based pathway, wherein, when the unguided input is in accordance with the pre-determined accepted medical management plan, the speed of the progression along the series of nodes of the decision-based pathway is at a different rate than when the unguided input causes the deviation from the pre-determined accepted medical management plan, and wherein the different rate is based on a degree of the deviation from the pre-determined accepted medical management plan.
Wang et al. (US PGPUB No. 20210240174 A1) teaches a plurality of decision-based pathways comprising a series of nodes; causing a progression along the series of nodes of a decision-based pathway. However, Wang et al. fails to disclose simulating medical management of a patient comprising a virtual simulator with a medical simulator engine and at least one processor configured to: generate a pre-determined accepted medical management plan for a medical condition of the patient based on an input from a user regarding the medical condition of the patient, wherein the medical condition is associated with a medical subject category; generate a computer model configured to simulate the medical condition of the patient, wherein the computer model is generated based on the pre-determined accepted medical management plan and comprises a plurality of decision-based pathways comprising a series of nodes, wherein at least two of the plurality of decision-based pathways includes different medical subject categories and are given priority based on a risk of the patient; receive an unguided input from the user of a client device, cause a progression along the series of nodes of a decision-based pathway based on the unguided input applied to the computer model and the medical condition of the patient such that a speed of the progression along the series of nodes of the decision-based pathway depends on the medical condition, the computer model, and the unguided input; and when the unguided input causes a deviation from the pre-determined accepted medical management plan, initiate a progression of at least one catastrophic or complicated sequence of the computer model for the patient while allowing the user to continue to provide the unguided input to progress along the series of nodes of the decision-based pathway, wherein, when the unguided input is in accordance with the pre-determined accepted medical management plan, the speed of the progression along the series of nodes of the decision-based pathway is at a different rate than when the unguided input causes the deviation from the pre-determined accepted medical management plan, and wherein the different rate is based on a degree of the deviation from the pre-determined accepted medical management plan.
Silverglate et al. (US PGPUB No. 20140287395 A1) teaches simulating medical management of a patient comprising a virtual simulator with a medical simulator engine and at least one processor; wherein the medical condition is associated with a medical subject category; generate a computer model configured to simulate the medical condition of the patient. However, Silverglate et al. fails to disclose wherein at least two of the plurality of decision-based pathways includes different medical subject categories and are given priority based on a risk of the patient; receive an unguided input from the user of a client device, cause a progression along the series of nodes of a decision-based pathway based on the unguided input applied to the computer model and the medical condition of the patient such that a speed of the progression along the series of nodes of the decision-based pathway depends on the medical condition, the computer model, and the unguided input; and when the unguided input causes a deviation from the pre-determined accepted medical management plan, initiate a progression of at least one catastrophic or complicated sequence of the computer model for the patient while allowing the user to continue to provide the unguided input to progress along the series of nodes of the decision-based pathway, wherein, when the unguided input is in accordance with the pre-determined accepted medical management plan, the speed of the progression along the series of nodes of the decision-based pathway is at a different rate than when the unguided input causes the deviation from the pre-determined accepted medical management plan, and wherein the different rate is based on a degree of the deviation from the pre-determined accepted medical management plan.
Wu (US PGPUB No. 20120064497 A1) teaches simulating medical management of a patient comprising a virtual simulator with a medical simulator engine and at least one processor; wherein the medical condition is associated with a medical subject category; generate a computer model configured to simulate the medical condition of the patient. However, Wu fails to disclose wherein at least two of the plurality of decision-based pathways includes different medical subject categories and are given priority based on a risk of the patient; receive an unguided input from the user of a client device, cause a progression along the series of nodes of a decision-based pathway based on the unguided input applied to the computer model and the medical condition of the patient such that a speed of the progression along the series of nodes of the decision-based pathway depends on the medical condition, the computer model, and the unguided input; and when the unguided input causes a deviation from the pre-determined accepted medical management plan, initiate a progression of at least one catastrophic or complicated sequence of the computer model for the patient while allowing the user to continue to provide the unguided input to progress along the series of nodes of the decision-based pathway, wherein, when the unguided input is in accordance with the pre-determined accepted medical management plan, the speed of the progression along the series of nodes of the decision-based pathway is at a different rate than when the unguided input causes the deviation from the pre-determined accepted medical management plan, and wherein the different rate is based on a ..degree of the deviation from the pre-determined accepted medical management plan.
Bova et al. (US PGPUB No. 20140370475 A1) teaches simulating medical management of a patient comprising a simulator with a medical simulator engine and at least one processor; wherein the medical condition is associated with a medical subject category; generate a computer model configured to simulate the medical condition of the patient. However, Bova et al. fails to disclose wherein at least two of the plurality of decision-based pathways includes different medical subject categories and are given priority based on a risk of the patient; receive an unguided input from the user of a client device, cause a progression along the series of nodes of a decision-based pathway based on the unguided input applied to the computer model and the medical condition of the patient such that a speed of the progression along the series of nodes of the decision-based pathway depends on the medical condition, the computer model, and the unguided input; and when the unguided input causes a deviation from the pre-determined accepted medical management plan, initiate a progression of at least one catastrophic or complicated sequence of the computer model for the patient while allowing the user to continue to provide the unguided input to progress along the series of nodes of the decision-based pathway, wherein, when the unguided input is in accordance with the pre-determined accepted medical management plan, the speed of the progression along the series of nodes of the decision-based pathway is at a different rate than when the unguided input causes the deviation from the pre-determined accepted medical management plan, and wherein the different rate is based on a ..degree of the deviation from the pre-determined accepted medical management plan.
As a result of the limitations of independent claims 1, 7, and 13 are considered as being distinguished from the closest known prior art alone or reasonable combination.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616